Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Sullivan on 5/2/22.
The application has been amended as follows: 
Please cancel Claims 2-5.
Please add Claims 33-36 as indicated below.
33. The system of claim 14, further comprising a table having a tabletop defining the playing surface, the table further comprising:
	first and second end walls spaced apart from one another; and
	first and second side walls spaced apart from one another and extending between and interconnecting the first and second end walls at corners of the table, such that the playing surface is defined between the first and second end walls and the first and second side walls.
34. The system of claim 6, wherein each of the first and second end walls and first and second side walls includes one of the plurality of cameras embedded therein and positioned so as to capture a field of view of the playing surface.
35. The system of claim 6, wherein each of the corners includes one of the plurality of cameras affixed thereto and positioned so as to capture a field of view of the playing surface.
36. The system of claim 6, wherein the table includes a game rod passing through the first and second side walls and having a rotatable paddle member affixed thereto between the first and second side walls.

	The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 6) “a table having a tabletop defining the playing surface, the table further comprising: first and second end walls spaced apart from one another; and  first and second side walls spaced apart from one another and extending between and interconnecting the first and second end walls at corners of the table, such that the playing surface is defined between the first and second end walls and the first and second side walls; wherein: the table includes a game rod passing through the first and second side walls and having a rotatable paddle member affixed thereto between the first and second side walls; and the paddle member includes one of the plurality of cameras embedded therein and positioned so as to capture a field of view of the playing surface”, (with respect to Claim 7) “a table having a tabletop defining the playing surface, the table further comprising: first and second end walls spaced apart from one another; and first and second side walls spaced apart from one another and extending between and interconnecting the first and second end walls at corners of the table, such that the playing surface is defined between the first and second end walls and the first and second side walls; wherein: the table includes a game rod passing through the first and second side walls and having a rotatable paddle member affixed thereto between the first and second side walls; and the table further comprises a plurality of legs, each of the plurality of legs including one of the plurality of cameras positioned so as to capture a field of view including at least a hand of a player contacting the game rod”, (with respect to Claim 11) “a movable object; a detection region including a playing surface for supporting the movable object; a plurality of cameras spaced apart from one another about the detection region, each of the plurality of cameras configured to capture a field of view of the detection region; wherein: the playing surface is at least partially transparent; and at least one of the plurality of cameras is located below the playing surface and is positioned so as to capture a field of view of the playing surface from below the playing surface”, (with respect to Claim 14) “a movable object; a detection region including a playing surface for supporting the movable object; a plurality of cameras spaced apart from one another about the detection region, each of the plurality of cameras configured to capture a field of view of the detection region; and a controller spaced apart from the movable object, the controller configured to determine the position of the movable object on the playing surface; wherein: at least one of the plurality of cameras is a tracking camera configured to track movement of the movable object on the playing surface and wherein the controller is configured to cause the tracking camera to continuously capture a field of view of the movable object; and the movable object includes an indicia on an exterior surface thereof and the tracking camera is configured to track movement of the movable object on the playing surface by tracking movement of the indicia”, (with respect to Claim 16) “a movable object; a detection region including a playing surface for supporting the movable object; a plurality of cameras spaced apart from one another about the detection region, each of the plurality of cameras configured to capture a field of view of the detection region; a controller spaced apart from the movable object, the controller configured to determine the position of the movable object on the playing surface; and a plurality of transmitters spaced apart from one another and from the movable object, each of the plurality of transmitters configured to send a signal that at least partially traverses the detection region wherein: the movable object includes a sensor configured to receive the signal from each of the plurality of transmitters; the controller is configured to determine the position of the movable object on the playing surface based on the signal from each of the plurality of transmitters; and at least one of the plurality of cameras is a tracking camera configured to track movement of the movable object on the playing surface and wherein the controller is configured to cause the tracking camera to continuously capture a field of view of the movable object”, (with respect to Claim 19) “receiving, at a controller, an output from each of a plurality of cameras spaced apart from one another about a detection region including a table having a tabletop defining a playing surface for supporting a movable object, each of the plurality of cameras configured to capture a field of view of the detection region; and determining, at the controller, a first position of the movable object on the playing surface; in response to determining the first position of the movable object, selecting a first one of the outputs from the plurality of cameras, the selected first one of the outputs providing a field of view of the movable object at the first position; determining, at the controller, a second position of the movable object on the playing surface, the second position being different from the first position; and in response to determining the second position of the movable object, selecting a second one of the outputs from the plurality of cameras, the selected second one of the outputs being different than the selected first one of the outputs and providing a field of view of the movable object at the second position”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A broadcast ready table sports system is well known in the art. For instance, Trabert (2018/0091776) in view of Curry (2010/0026809) teaches a broadcast ready table sports system.  However, Trabert in view of Curry is silent on “a table having a tabletop defining the playing surface, the table further comprising: first and second end walls spaced apart from one another; and  first and second side walls spaced apart from one another and extending between and interconnecting the first and second end walls at corners of the table, such that the playing surface is defined between the first and second end walls and the first and second side walls; wherein: the table includes a game rod passing through the first and second side walls and having a rotatable paddle member affixed thereto between the first and second side walls; and the paddle member includes one of the plurality of cameras embedded therein and positioned so as to capture a field of view of the playing surface”, or “a table having a tabletop defining the playing surface, the table further comprising: first and second end walls spaced apart from one another; and first and second side walls spaced apart from one another and extending between and interconnecting the first and second end walls at corners of the table, such that the playing surface is defined between the first and second end walls and the first and second side walls; wherein: the table includes a game rod passing through the first and second side walls and having a rotatable paddle member affixed thereto between the first and second side walls; and the table further comprises a plurality of legs, each of the plurality of legs including one of the plurality of cameras positioned so as to capture a field of view including at least a hand of a player contacting the game rod”, or “a movable object; a detection region including a playing surface for supporting the movable object; a plurality of cameras spaced apart from one another about the detection region, each of the plurality of cameras configured to capture a field of view of the detection region; wherein: the playing surface is at least partially transparent; and at least one of the plurality of cameras is located below the playing surface and is positioned so as to capture a field of view of the playing surface from below the playing surface”, or “a movable object; a detection region including a playing surface for supporting the movable object; a plurality of cameras spaced apart from one another about the detection region, each of the plurality of cameras configured to capture a field of view of the detection region; and a controller spaced apart from the movable object, the controller configured to determine the position of the movable object on the playing surface; wherein: at least one of the plurality of cameras is a tracking camera configured to track movement of the movable object on the playing surface and wherein the controller is configured to cause the tracking camera to continuously capture a field of view of the movable object; and the movable object includes an indicia on an exterior surface thereof and the tracking camera is configured to track movement of the movable object on the playing surface by tracking movement of the indicia”, or “a movable object; a detection region including a playing surface for supporting the movable object; a plurality of cameras spaced apart from one another about the detection region, each of the plurality of cameras configured to capture a field of view of the detection region; a controller spaced apart from the movable object, the controller configured to determine the position of the movable object on the playing surface; and a plurality of transmitters spaced apart from one another and from the movable object, each of the plurality of transmitters configured to send a signal that at least partially traverses the detection region wherein: the movable object includes a sensor configured to receive the signal from each of the plurality of transmitters; the controller is configured to determine the position of the movable object on the playing surface based on the signal from each of the plurality of transmitters; and at least one of the plurality of cameras is a tracking camera configured to track movement of the movable object on the playing surface and wherein the controller is configured to cause the tracking camera to continuously capture a field of view of the movable object”, or “receiving, at a controller, an output from each of a plurality of cameras spaced apart from one another about a detection region including a table having a tabletop defining a playing surface for supporting a movable object, each of the plurality of cameras configured to capture a field of view of the detection region; and determining, at the controller, a first position of the movable object on the playing surface; in response to determining the first position of the movable object, selecting a first one of the outputs from the plurality of cameras, the selected first one of the outputs providing a field of view of the movable object at the first position; determining, at the controller, a second position of the movable object on the playing surface, the second position being different from the first position; and in response to determining the second position of the movable object, selecting a second one of the outputs from the plurality of cameras, the selected second one of the outputs being different than the selected first one of the outputs and providing a field of view of the movable object at the second position”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715